[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                          FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                    DECEMBER 4, 2007
                          No. 07-10255
                                                    THOMAS K. KAHN
                                                         CLERK

             D. C. Docket No. 04-00391-CV-FTM-99-SPC

ST. PAUL FIRE AND MARINE INSURANCE COMPANY,

                                         Plaintiff-Appellee,

                             versus

THE MEDICAL PROTECTIVE COMPANY OF FORT WAYNE, INDIANA,

                                         Defendant-Appellant,

M.D. EDWARD J. TOGGART,
THOMAS E. BELL,

                                         Defendants-Appellees,


                        ________________

                          No. 07-11577
                       _________________

             D.C. Docket No. 04-00391-CV-FTM-99SPC

ST. PAUL FIRE AND MARINE INSURANCE COMPANY,

                                         Plaintiff-Appellee,
                                           versus

THE MEDICAL PROTECTIVE COMPANY OF FORT WAYNE INDIANA,

                                                          Defendant-Appellant,

SOUTHWEST FLORIDA HEART GROUP, P.A.,

                                                          Defendant,

M.D. EDWARD J. TOGGART,
THOMAS E. BELL,

                                                          Defendants-Appellees.



                     Appeals from the United States District Court
                          for the Middle District of Florida


                                   (December 4, 2007)

Before DUBINA and KRAVITCH, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

       Appellant, The Medical Protective Company (“Medical Protective”),

appeals the district court’s order granting summary judgment to St. Paul Fire and

Marine Insurance Company (“St. Paul”) and to Thomas Bell (“Bell”) on its

__________________________
*Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting by
designation.


                                              2
declaratory judgment action seeking a court decree that St. Paul had a duty to

defend and indemnify Dr. Edward J. Toggart (“Dr. Toggart”) and Southwest

Florida Heart Group (the “Heart Group”) in the underlying negligence action filed

by Bell against Dr. Toggart and the Heart Group in state court. Medical Protective

also appeals the district court’s summary order directing it to reimburse St. Paul

for the expenses it has incurred in providing a defense in the underlying suit. In

appeal No. 07-11577, Medical Protective appeals the district court’s order

granting costs and attorney’s fees to Dr. Toggart in the amount of $14,641.00, and

its attendant order denying Medical Protective post-judgment relief.1

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court correctly found that

under the terms of its policy, Medical Protective owed a duty of defense to its

insureds under its professional liability policy based on Bell’s claims that he was

injured as a result of Dr. Toggart’s actions during, and as a result of, a medical

procedure.




       1
         Medical Protective proffers no argument to challenge the district court’s denial of its motion
for post-judgment relief. Accordingly, we conclude that it has waived on appeal any issues related
to that judgment. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.
1989).

                                                  3
      We also conclude that the district court properly ruled that Medical

Protective must reimburse St. Paul for the expenses that St. Paul incurred in

defending the insureds in the underlying action.

      Finally, we affirm the district court’s order granting costs and attorney’s

fees to Dr. Toggart.

      AFFIRMED.




                                         4